The judgment of the Supreme Court was reversed, 13 to 8; but whoever reads attentively the opinion of Putnam, Senator, in favor of affirmance, will, we apprehend, agree with him, that the decision of the Supreme Court ought to have been affirmed.
The Chancellor in his opinion has not stated the effect and principle of the decision in Mauran v. Lamb, 7 Cow. 174, and the cases cited by Senator Putnam to the same point, as they have been heretofore understood. The Chancellor seems to suppose that such a witness is only excused, because he is called “ to make a disclosure which would forfeit the money actually lent, and interest.” But the cases show no such reason for the privilege. It is simply that he is the real plaintiff in interest, and therefore not bound to testify at all for the defendant in a court of law, to any fact whatever. It would seem then that as he is not included in the terms *554of the act, not being the plaintiff on the record. On that point the argument of Senator Putnam seems unanswerable.